Exhibit 10.28.7

AMENDMENT TO

MACY’S, INC. PROFIT SHARING 401(k) INVESTMENT PLAN

The Macy’s, Inc. Profit Sharing 401(k) Investment Plan (the “Plan”) is hereby
amended, effective as of April 1, 2011 and in order to change the name of the
Plan, in the following respects.

1. The name of the Plan is amended to be the “Macy’s, Inc. 401(k) Retirement
Investment Plan”.

2. Each reference contained in the Plan to the “Macy’s, Inc. Profit Sharing
401(k) Investment Plan”, other than when such reference is contained in
Subsection 2.1.17 of the Plan, is amended to be a reference to the “Macy’s, Inc.
401(k) Retirement Investment Plan”.

3. Subsection 2.1.25 of the Plan is amended in its entirety to read as follows.

2.1.25 “Plan” means the plan set forth in this document and as it may be amended
hereafter, which plan is named the Macy’s, Inc. 401(k) Retirement Investment
Plan. (Prior to April 1, 2011, however and notwithstanding the foregoing, the
“Plan” was named the Macy’s, Inc. Profit Sharing 401(k) Investment Plan. In
order not to have the Plan incur unnecessary expenses in changing the name of
the Plan on Plan communication and other materials that exist as of April 1,
2011, the Plan may still be called the Macy’s, Inc. Profit Sharing 401(k)
Investment Plan in such Plan materials for a reasonable period after March 31,
2011, and when so used such name shall still be deemed to be referring to the
Plan.) In addition, any reference to the “Plan” contained in this document also
refers to all Prior Plans.

IN ORDER TO EFFECT THE FOREGOING PLAN REVISIONS, the sponsor of the Plan hereby
signs this Plan amendment.

 

MACY’S, INC. By:   /s/ David W. Clark Title:   EVP, Human Resources Date:  
3/3/2011

 

1